DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarir et al. (US PAP 2020/0057603).
As per claims 1, 21, Sarir et al. teach Non-transitory computer readable storage medium with executable instructions for causing one or more processors to extend a first application by:
configuring a deep link within the first application to direct the processor to a program function of a second application, the program function not provided by the first application (paragraph 84);
upon activation of the deep link, directing an interface of the first application to the program function of the second application and updating the interface to implement the program function; and maintaining a consistent user experience at the interface while executing the program function of the second application (“the mapped visual interface may be pushed as a deep link (which may be also generated by the 

As per claims 2, 22, Sarir et al. further disclose the consistent user experience is a consistent visual appearance at the interface (paragraphs 84 – 86).

As per claims 3, Sarir et al. further disclose maintaining the consistent visual appearance at the interface involves configuring visual elements for the first application and visual elements for the second application to display at the interface with a similar visual appearance and displaying the visual elements for the first application and the visual elements for the second application at the interface, wherein the configuration is based on parameters or data of the deep link (“the mapped visual interface may be pushed as a deep link (which may be also generated by the interface map function 340), which may link to a page of the web application corresponding to the mapped visual interface.”;  paragraphs 84 – 86).

As per claim 4, 23, Sarir et al. further disclose maintaining the consistent visual appearance at the interface involves displaying, within the interface, additional visual elements for the second application, the additional visual elements configured to have a similar visual appearance to visual elements for the first application based on parameters or data of the deep link (paragraphs 84 – 87).



As per claim 6, Sarir et al. further disclose the deep link creates an extension in the form of a model dialog or updates the interface to resemble a model dialog (“The web application server 315 may use this information to update the audible interface state to track the visual interface state, or vice versa, and may provide this information to the voice assistant device 200 and/or the electronic device 400, to enable each device to generate the audible interface or visual interface, respectively” paragraphs 93, 121).

As per claim 7, Sarir et al. further disclose the deep link directs the interface to a user interface of an application of the second application, the application providing the program function (paragraphs 84 – 87).

As per claim 8, Sarir et al. further disclose the first application is a voice assistant application (paragraphs 63 – 65).

As per claim 9, Sarir et al. further disclose the second application is a mobile banking application (paragraphs 63 – 65).



As per claim 11, Sarir et al. further disclose the program function is fingerprint authentication (paragraph 113).

As per claim 12, Sarir et al. further disclose the program function is a bill payment or money transfer function (“the audible interface during the audible session to perform banking transactions (e.g., transfer funds), to obtain information from the financial institution (e.g., ask about mortgage rates) or to apply for a bank account, among other possibilities” paragraph 63).

As per claim 13, Sarir et al. further disclose the first application is a notification drawer (paragraph 84).

As per claim 14, Sarir et al. further disclose the first application is an email application for money transfer (“The deep link may also be provided to the user 
(e.g., in an email or other notification), and the mapped visual interface may be provided when the user selects the deep link.”; paragraph 84).

	As per claim 15, Sarir et al. further disclose the processor can update the interface to with a model dialog to implement the program function (“The web application server 315 may use this information to update the audible interface state to 

	As per claim 16, Sarir et al. further disclose the processor can transmit requests for parameters for the program function, receive input data for variables for the parameters, store the variables for the parameter, and encodes the variables in the deep link (“matching the one or more words to a command, instruction or intent, and optionally one or more parameters relevant to the command”; paragraphs 50, 64).

	As per claim 17, Sarir et al. further disclose the second application can parse the deep link to extract the encoded variables for the program function (paragraphs 50, 63-65).

	As per claim 18, Sarir et al. further disclose the deep link indicates a feature or point in the second application to access (paragraphs 84 – 86).

	As per claim 19, Sarir et al. further disclose the deep link can enable the second application to identify that the source of the deep link is the first application (paragraphs 84 – 86).

	As per claims 20, 24, Sarir et al. further disclose the first application is a voice assistant application, wherein the second application is a mobile banking .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Graham et al teach system and method for providing audible support to a service representative during a call.  Heidari teaches centralized gateway server for providing access to services.  Sidi et al. teach enhanced customer interaction platform for enterprises.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.